Order entered June 16, 2021




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-21-00396-CV

                         QUALON DOUGLAS, Appellant

                                       V.

      FARMERS INSURANCE FEDERAL CREDIT UNION, Appellee

               On Appeal from the County Court at Law No. 7
                           Collin County, Texas
                   Trial Court Cause No. 007-01704-2020

                                    ORDER

      Appellant’s brief on the merits is currently due July 12, 2021. See TEX. R.

APP. P. 38.6, 4.1(a).    Before the Court is appellant’s June 15, 2021 motion

requesting a sixty-day extension of time to file his brief. We GRANT the motion

only to the extent that we extend the time to August 11, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE